Citation Nr: 1534265	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), to include propriety of the reduction from 30 percent to 0 percent or noncompensable, effective August 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office, (RO), in Boise, Idaho. 

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The Veteran testified before an RO decision review officer in April 2014. 

The issue of entitlement to a rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Improvement of the Veteran's service-connected PTSD is not shown.


CONCLUSION OF LAW

The reduction of the Veteran's service connected PTSD evaluation from 30 percent to noncompensable was not proper; the criteria for restoration of the 30 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.104 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to this appeal concerning the propriety of the reduction.

The Board finds that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for PTSD.  Specifically, a November 2011 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i). 

The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a May 2012 rating decision, the subject of this appeal.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the reduction rating decision provided that, 60 days following the decision, which the RO determined to be August 2012, the reduction would take effect.  Thus, the reduction was procedurally correct.

In view of the Board's favorable decision on the issue of restoration of the 30 percent rating for PTSD, further assistance is unnecessary to aid the Veteran in substantiating this issue.

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

In this case, the 30 percent rating for PTSD was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to this rating.  Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether the 30 to 0 percent reduction was warranted, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Veteran contends that the reduction of the PTSD rating was improper, and that the 30 percent rating should be restored.  Specifically, he asserts that his PTSD has not improved.  

For PTSD, a noncompensable rating is warranted where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130 (2014).

A rating of 10 percent is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  Id.

A rating of 30 percent is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Effective March 19, 2015, VA has adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis."  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5. 

The final rule amends the language of the applicability date to ensure clarity and avoid potential misapplication of the final rule.  The provisions of this final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.

The reduction from 30 percent to 0 percent for PTSD was based on an August 2011 VA PTSD examination report.  

Upon VA examination in February 2008, the Veteran reported that he was married to his wife for 35 years but and had some marital discord secondary to his irritability.  He did have social relationships with friends, brothers, daughters and grandchildren.  He did not have a history of suicide attempts or any noted violence/assaultiveness.  He did, however, have suicidal thoughts on several occasions as well as homicidal thoughts.  His speech was normal and he was cooperative  with appropriate affect.  Mood was slightly depressed to at times euthymic.  He was oriented to person, time, and place and both thought process and thought content were not abnormal.  He had no more than minimal problems with immediate memory.  Psychological testing was consistent with a mild PTSD syndrome and appeared to be valid.  The diagnosis was PTSD secondary to military combat experiences.  The assigned GAF was 65 for PTSD and for dysthymic disorder.  His stressors were listed as combat experiences, financial stress and his wife's medical problems.  The examiner stated the Veteran has moderate overall limitations for family role functioning.  The veteran is able to work full time.  He has friends that he is active with.  He is doing some recreational activities.

The RO increased the rating for PTSD from 10 percent to 30 percent, effective January 16, 2008, by way of a March 2008 rating decision.

During the August 2011 VA examination, it was noted that the Veteran had been diagnosed with PTSD, but then the examiner checked no mental disorder or diagnosis.  He reported that he still argued with his wife and he had okay relationships with his kids and also kept in touch with his brothers.  He still would meet with his friends for coffee on occasion as described in the 2008 examination.  He reported reduction in hobbies and recreational activities due to medical difficulties.  Since the last examination, he had stopped doing his job as a truck driver because his license was disqualified due to his heart difficulties.  He was looking for part time work.  Also his son passed away in 2009.  The Veteran was independent in all basic activities of daily living.  The examiner found that the Veteran did not meet the criteria for PTSD because he did not re-experience his trauma, did not show increased arousal or avoidance, or otherwise show symptoms of PTSD.  GAF was 75.  

Treatment records in 2010 and 2011 showed he was not taking medication for his PTSD or depression.  He denied symptoms at a primary care visit in May 2010depression screen was negative.  He had a positive depression screen in August 2011.  

Additional VA treatment records show treatment with a VA psychiatrist in 2013.  In September 2013 he was noted to have PTSD and was taking sertraline prescribed by VA.  He reported his symptoms were better with the medication.  He reported that loud noises make him flip out.  These remind him of when he was slashed open by a blast from a rocket and injured by shrapnel.  H had symptoms of depression, anger, and anxiety.   He has occasional nightmares and tries to avoid thinking of it because he has anxiety and his heart beats fast.  He has irritability and avoidance behavior.  The diagnosis was PTSD with 50 GAF.  

The Veteran testified at his April 2014 RO hearing that he was still disabled by PTSD and warranted restoration of the 30 percent hearing and more.  He had problems with memory and excessive sleep.  He stated that he would have had PTSD symptoms warranting at least a 30 percent rating even if his wife had not died.  

In June 2014 the Veteran was again afforded another VA examination.  The report references that the Veteran's wife died in October 2013.  The examiner felt that the treating VA psychiatrist's notes dated in 2013 and early 2014 did not show PTSD but merely listed the criteria.  The examiner opined that the Veteran did not suffer from PTSD according to DSM-4 or DSM-5 criteria.  

Upon review of all the evidence of record, both lay and medical, at the time of the reduction, the Board finds that the evidence does not show improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The Veteran's PTSD symptoms continue to be productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood; anxiety; suspiciousness, chronic sleep impairment; and mild memory loss.  Although there is arguably some evidence of improvement, the overall evidence does not demonstrate that the improvement of the Veteran's PTSD symptoms actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  See Brown at 420-21; Schafrath at 594.  In this regard, the Veteran reported during his hearing and in treatment with his VA psychiatrist that he continued to experience sleep impairment, recurrent and distressing recollections and dreams of the event; and avoided stimuli associated with the trauma.  He still had exaggerated startle response.  

As noted above, in a rating reduction case, it is not sufficient to show that an improvement in a disability has actually occurred.  That is, it is not sufficient to show that the Veteran's GAF scores or that some of his PTSD symptoms have slightly improved.  Instead, the evidence must also demonstrate that the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown and Schafrath.  Such has not been demonstrated in this case as the frequency and severity of the Veteran's symptoms remained largely consistent since the February 2008 VA examination.  Also, the Board finds the VA psychiatric treatment records, particularly those showing continuous medication to include ongoing use of sertraline for control, to be compelling evidence of ongoing symptoms that have not improved.  

Moreover to the extent that the June 2014 examiner questioned the VA psychiatrist's diagnosis of PTSD, the Board notes that a "PTSD diagnosis by a mental health profession must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  In this case, the psychiatrist provided information in the September 2013 medical record concerning how the DSM criteria for PTSD were met. Accordingly, the Board finds that the VA medical records which include diagnoses of PTSD are entitled to probative weight.  

The Board finds that this evidence does not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work.  For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms have remained relatively consistent throughout the appeal period and therefore the reduction in rating from 30 percent to 0 percent was improper.


ORDER

Restoration of a 30 percent rating for PTSD is granted.


REMAND

As noted above, the Board has restored the Veteran's 30 percent rating for PTSD.  However, the Veteran's July 2011 claim for an increased rating in excess of 30 percent remains pending.  

The record reflects that the Veteran receives regular VA treatment at the Salt Lake City VA Medical Center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, upon remand, the AOJ should attempt to obtain any outstanding records from the Salt Lake City VAMC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any outstanding records from the Salt Lake City VAMC.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


